Exhibit 10.1
(BANK OF AMERICA LOGO) [f52187f5218701.gif]
AMENDMENT NO. 2 TO LOAN AGREEMENT
     This Amendment No. 2 (the “Amendment”) dated as of April 17, 2009, is
between Bank of America, N.A. (the “Bank”) and California Water Service Company
(the “Borrower”).
RECITALS
     A. The Bank and the Borrower entered into a certain Loan Agreement dated as
of May 30, 2007 (together with any previous amendments, the “Agreement”).
     B. The Bank and the Borrower desire to amend the Agreement.
AGREEMENT
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.
     2. Amendments. The Agreement is hereby amended as follows:
     2.1 Paragraph 1.2 is hereby amended to read in its entirety as follows:
     1.2 Availability Period. The line of credit is available between the date
of this Agreement and the date that is three hundred and sixty-four (364) days
after the date of that certain Amendment No. 2 to Loan Agreement between the
Bank and the Borrower that amends this Agreement, or such earlier date as the
availability period may terminate as provided in this Agreement (the “Facility
No. 1 Expiration Date”).
     2.2 Paragraph 1.4(a) is hereby amended to read in its entirety as follows:
     (a) The interest rate is a rate per year equal to the Bank’s Prime Rate
minus 0.75 percentage point.
     2.3 Paragraph 1.5(a) is hereby amended to read in its entirety as follows:
     (a) The LIBOR Rate plus 1.0 percentage point.
     2.4 Paragraph 3.1(a) is hereby amended to read in its entirety as follows:
     (a) Unused Commitment Fee. The Borrower agrees to pay a fee on any
difference between the Facility No. 1 Commitment and the amount of credit it
actually uses, determined by the average of the daily amount of credit
outstanding during the specified period. The fee will be calculated in arrears
at 0.15% per year. The calculation of credit outstanding shall include the
undrawn amount of letters of credit.
This fee is due on June 30, 2009, and on the last day of each following quarter
until the expiration of the availability period.

- 1 -



--------------------------------------------------------------------------------



 



     3. Representations and Warranties. When the Borrower signs this Amendment,
the Borrower represents and warrants to the Bank that: (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s organizational papers.
     4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:
     4.1 Consent and Reaffirmation of Guarantor signed by CWSG.
     4.2 Payment by the Borrower of all costs, expenses and attorneys’ fees
(including allocated costs for in-house legal services) incurred by the Bank in
connection with this Amendment.
     5. Effect of Amendment. Except as provided in this Amendment, all of the
terms and conditions of the Agreement shall remain in full force and effect.
     6. Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
     7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

- 2 -



--------------------------------------------------------------------------------



 



This Amendment is executed as of the date stated at the beginning of this
Amendment.

            Bank of America, N.A.
      By        /s/ Thomas R. Sullivan         Thomas R. Sullivan, Senior Vice
President                California Water Service Company
      By        /s/ Martin Kropelnicki         Martin Kropelnicki, Vice
President,        Chief Financial Officer and Treasurer     

- 3 -



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
OF GUARANTOR
     The undersigned, as guarantor of the Borrower’s obligations to the Bank
under the Agreement, hereby (i) acknowledges and consents to the foregoing
Amendment, (ii) reaffirms its obligations under its guaranty in favor of the
Bank and under any agreement under which it has granted to the Bank a lien or
security interest in any of its real or personal property, and (iii) confirms
that such guaranty and other agreements (if any) remain in full force and
effect, without defense, offset, or counterclaim. (Capitalized terms used herein
shall have the meanings specified in the foregoing Amendment.)
     Although the undersigned has been informed of the terms of the Amendment,
it understands and agrees that the Bank has no duty to so notify it or any other
guarantor or to seek this or any future acknowledgment, consent or
reaffirmation, and nothing contained herein shall create or imply any such duty
as to any transactions, past or future.
          Dated as of April 17, 2009.

            California Water Service Group
      By:        /s/ Martin Kropelnicki         Martin Kropelnicki, Vice
President,        Chief Financial Officer and Treasurer     

- 4 -